Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.  ORAL RESTRICTION/ELECTION CALL
As per MPEP 812.01, the Examiner did not call for an oral election via telephone as ‘the examiner knows from past experience that an election will not be made by telephone’.  The Examiner notes that prior restriction/election inquires for applications from the same assignee and attorney of record have not resulted in an oral election.   

   2.  REQUIREMENT FOR RESTRICTION/ELECTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 is drawn to a data storage device comprising: a memory device; and a controller coupled to the memory device wherein the controller is configured to: calculate a time since a write command within a write cache was received in the write cache; determine an amount of data currently in the write cache; and determine whether a hard stop time parameter minus the time is less than the hard stop time parameter times a preselected time value, wherein the preselected time value is less than 1, classified in G06F 12/0868 (Data transfer between cache memory and other subsystems, e.g. storage devices or host systems).
II. Claims 8-14 is drawn to a data storage device comprising: a memory device; and a controller coupled to the memory device wherein the controller is configured to: collect data regarding a frequency of write commands received; collect data regarding an average command size of write commands received; collect data regarding an average power necessary to flush data from a write cache to the memory device during a power loss incident (PLI); and determine whether a next write command is expected prior to a hard stop time parameter, classified in G06F1/30 (Means for acting in the event of power-supply failure or interruption, e.g. power-supply fluctuations).
III. Claims 15-20 is drawn to a data storage device comprising: a memory device; and a controller coupled to the memory device, the controller comprising: one or more write cache buffers; and means to manage the one or more write cache buffers, classified in G06F 13/1673 (Details of memory controller using buffers).  
The inventions are independent or distinct, each from the other because: the controllers are configured to flush/manage the data from the write cache/buffers based on different conditions.  For example, invention I is directed towards a data storage device with a controller to calculate a time since a write command within a write cache was received in the write cache, determine an amount of data currently in the write cache, and determine whether a hard stop time parameter minus the time is less than the hard stop time parameter times a preselected time value, wherein the preselected time value is less than 1;  invention II is directed to a data storage device with a controller configured to: collect data regarding a frequency of write commands received, collect data regarding an average command size of write commands received, collect data regarding an average power necessary to flush data from a write cache to the memory device during a power loss incident (PLI), and determine whether a next write command is expected prior to a hard stop time parameter; and invention III is directed to a data storage device with a controller comprising: one or more write cache buffers; and means to manage the one or more write cache buffers.  
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I, II, and III have separate utility from one another as shown above with respect to how the controllers copy data to the non-volatile storage unit based on different conditions. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a restriction requirement as shown above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137